Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Salim Hasan, Reg. No. 38,175 on 5/21/22.

Amend Claims 1, 2, 4, 6, 7, and 9 as follows:

1. A switchgear module for installation in a switchgear, comprising:
a switchgear module housing, the switchgear module housing including:
power circuits, [[and]]
first electrical power devices, the first electrical power devices comprising breakers, contactors, and motor circuit breakers each configured to supply electric power to an electric load, the electric load comprising an electric motor, and
circuit components the circuit components comprising electric control circuits and auxiliary circuits,  
wherein the power circuits and the first electrical power devices are contained in a first power-unit housing forming a first functional power-unit and the circuit components are contained in a separate second control- and auxiliary circuit housing forming a second functional control- and auxiliary circuit unit,
wherein each of the first functional power-unit and the second functional control and auxiliary circuit unit comprises an interface configured to connect the power circuits and the first electrical power devices contained in the first power-unit housing with the circuit components contained in the second control- and auxiliary circuit housing,
wherein the interfaces of the first functional power-unit and the second functional control- and auxiliary circuit unit being connected by means of a flexible connecting cable,
wherein the interfaces and the flexible connecting cable[[s]], which are used for interconnecting the power circuits and the first electrical power devices contained in the first power-unit housing with the circuit components contained in the second control- and auxiliary circuit housing, are coded, and
wherein the first functional power-unit [[can]] is configured to be inserted and removed from the switchgear module housing as one piece, and the second functional control- and auxiliary circuit unit [[can]] is configured to be handled independently of the first functional power-unit.  

2. The switchgear module according to claim 1, wherein the second control- and auxiliary circuit housing comprises mechanical holding elementspage 2 of 9Application No. 17/060,113Reply to Office Action configured to releasably mount electrical components, the electrical components comprising relays and/or switches and/or electric metering devices and/or controller boards and/or HMI interfaces, which are configured to be electrically connected to the circuit components at different locations inside the second control- and auxiliary circuit housing.  

4. The switchgear module according to claim 1, further comprising a front wall and a front panel which is configured to be mounted at the front wall, wherein the front panel carries at least one front mounted electrical device, the at least one front mounted electrical device comprising a manual control switch and/or a display panel and/or an optical or acoustical indicator, and the front panel further carries a front panel interface configured to electrically connect the at least one front mounted electrical device of the front panel to the circuit components inside the second control- and auxiliary circuit housing. 
 
6. The switchgear module according to claim 4, wherein the circuit components contained in the second control- and auxiliary circuit housing are electrically connected to the front panel interface so as to exchange data with the at least one front mounted electrical device of the front panel.  

7. The switchgear module according to claim 1, wherein the circuit components contained in the second control- and auxiliary circuit housing are electrically connected to a module control interface so as to exchange control data with a control console.  

9. The switchgear module according to claim 8, wherein the snap-in plug comprises a spring biased locking element, the spring biased locking element comprising a lever which is configured to lock the snap-in plug when plugged into a complementary plug housing of a switchgear cabinet, the snap-in plug being releasable by acting on the locking element from inside the switchgear module housing.  



REASONS FOR ALLOWANCE
The claims 1-10 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising wherein the interfaces of the first functional power-unit and the second functional control- and auxiliary circuit unit being connected by means of a flexible connecting cable, wherein the interfaces and the flexible connecting cable, which are used for interconnecting the power circuits and the first electrical power devices contained in the first power-unit housing with the circuit components contained in the second control- and auxiliary circuit housing, are coded.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Merkel (US 2007/0052298).  Merkel to discloses the amended limitation in the reasons for allowance above.  These above listed references all lack the specific structure and arrangement in claims 1 or 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,493,176 is the issued patent of US 2007/0052298.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/21/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835